Citation Nr: 1126757	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  05-26 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for amblyopia, left eye, and cataracts, bilateral (eye disorder).  



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1947 to May 1950.  

This matter comes before the Board of Veterans' Appeal (BVA or Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  

The claim was denied by the Board in October 2007.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  By a January 2009 Order, the Court vacated and remanded the portion of the Board's October 2007 decision which denied service connection for cataracts, both eyes, and amblyopia, left eye.  The claim was then remanded in June 2009 and again in May 2010.  

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a nerve/nervous disorder (acquired psychiatric disorder) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-4138, June 2011.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his eye disorder, variously diagnosed as amblyopia of the left eye and cataracts bilaterally, is related to active service (to include herbicide exposure).  
In the Veteran's most recent communication to the RO, he clarified that he "never had cataracts," and that his claim for service connection was one for amblyopia of the left eye.  See VA Form 21-4138, June 6, 2011.  Nevertheless, the Board will consider whether the Veteran has any other currently diagnosed eye disabilities, to include cataracts, that were caused or aggravated by his military service. Clemons v. Shinseki, 23 Vet. App. 1 (2009). (Note: a July 2004 report of contact clarifies that the Veteran is not seeking service connection for an eye disorder as related to radiation exposure.)  

Throughout the period on appeal, the Veteran has essentially maintained that he was "disabled" from an eye disorder prior to his release from active duty in May 1970; he specifically claims that he was treated for such disorder in November/December 1949 at the 28th General Hospital, Osaka, Japan.  See VA Form 119, June2004.  

Notably, the Veteran's service treatment records could not be located as a result of the 1973 fire at the National Personnel Records Center (NPRC).  The Board is aware of its heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this regard, the Board has previously directed the RO to obtain additional service-related records.  See BVA Remands, June 2009 and May 2010.  Unfortunately, treatment records from the 28th General Hospital in Osaka, Japan, and records from the Veteran's National Guard service, have also been deemed unavailable for review.  See Memorandum From Military Department of Tennessee, May 2010, and Memorandum Re: Availability of Service Records, November 2009.  

The Board notes that the record does contain the Veteran's August 1947 enlistment examination and several morning reports.  The August 1947 enlistment examination shows 20/20 vision bilaterally, but notes that he was previous rejected for military enlistment in November 1946 due to his "eyes."  Morning reports for the period from May 1949 to January 1950 show that the Veteran reported to sick call for a "line of duty" complaint but he was returned to duty without hospitalization.  These records do not indicate the type of injury/illness for which the Veteran sought treatment.  A search conducted for the period from February 1950 to may 1950 produced no results.  

Following service, eye complaints are first shown in 1989.  A January 2002 private eye examination shows subjective complaints of poor left eye vision since childhood and a family history of cataracts.  The pertinent diagnoses were refractive error, bilateral cataracts, and amblyopia of the left eye.  A December 2004 private treatment note shows complaints of vision problems and "weak eyes."  A January 2008 private treatment note is positive for "visual disturbances."  

Notably, the Veteran has never been afforded a VA eye examination in order to determine the etiology of his claimed eye disorder(s).  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

In light of the Veteran's consistent and credible account of eye troubles during and since service; the enlistment examination suggesting a pre-existing eye disorder; the morning reports showing (unspecified) medical treatment; the current diagnosis of left eye amblyopia and bilateral cataracts; and the Board's heightened duty to assist in cases where service records are missing through no fault of the Veteran, the Board finds that a VA examination should be conducted as indicated below.  See, McLendon, supra.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The AMC/RO should contact the Veteran and his representative and determine whether there are additional pertinent treatment records pertaining to care for his eye conditions, either VA or non-VA, which are not yet associated with the claims file.  If there are, the AMC/RO must take appropriate steps to obtain them and associate them with the claims file.

2. Thereafter, schedule the Veteran for a VA compensation examination to assess the nature and etiology of his claimed eye disorders, to include left eye amblyopia and bilateral cataracts. 

The examiner is asked to provide opinions on the following:

(i) The examiner should clearly identify any and all currently diagnosed eye disorders after taking and recording a thorough history from the Veteran regarding his eye problems in the years before, during, and post service.

(ii) The examiner should then opine as to whether there is clear and unmistakable evidence the Veteran had an eye disorder (or at least associated symptoms) when entering service and, if so, whether there also is clear and unmistakable evidence this pre-existing condition was not made chronically worse beyond its natural progression during or by his service.

(iii) If, on the other hand, it is determined the diagnosed eye disorder(s) did not pre-exists service, then the examiner should comment on the likelihood (very likely, as likely as not, or unlikely) that the eye disorders had their onset in service or are otherwise related to service, to include claimed exposure to herbicides/mustard gas.  

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinions. 

The examiner(s) should discuss the rationale of the opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the record.

The claims file, including a complete copy of this remand, must be made available to the examiner(s) for review of the Veteran's pertinent medical and other history.

3.Then, readjudicate the claim. In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to this claim.  If the benefit sought on appeal remains denied, he and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


